          Case 1:21-cv-01027-JGK Document 18 Filed 07/06/21 Page 1 of 1




July 6, 2021                                                                 KENNETH ABEYRATNE
                                                                              DIRECT: 646-367-6745
                                                                        KABEYRATNE@KBRLAW.COM



VIA ECF

Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:    Jose Cosme v. Market Connect Group, Inc., et al.
       Civil Action No.:   21-CV-1027 (JGK)

Dear Judge Koeltl:

         Pursuant to Local Civil Rule 1.4 of the United States District Court for the Southern
District of New York, the undersigned attorney, currently listed as one of the attorneys of record
for Plaintiff, requests to withdraw as counsel of record in the above-captioned matter. The
reason for this request is because I am no longer affiliated with Phillips & Associates, PLLC.
Nevertheless, Phillips & Associates, PLLC will continue to represent Plaintiff.

       Thank you for Your Honor’s time and consideration to this matter.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP



Kenneth Abeyratne, Esq.

cc:    All counsel of record (via ECF)




                                                                                           7412906
